Denied and Opinion Filed August 27, 2021




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00223-CV

  IN RE ALL SAINTS CARE INJURY AND REHABILITATION CLINIC,
             INC. AND JACKSON C. EHIOGUH, Relators

          Original Proceeding from the 192nd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-14060

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                             Opinion by Pedersen, III
      In their April 7, 2021 petition for writ of mandamus, relators challenge the

trial court’s February 2, 2021 order granting real party Chase’s motion to strike

relators’ jury demand. Entitlement to mandamus relief requires relators to show that

the trial court clearly abused its discretion and that they lack an adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.

proceeding).

      Based on our review of the petition, real party in interest’s response, relators’

reply, and the record before us, we conclude that relators have failed to demonstrate

an abuse of discretion. Accordingly, we deny the petition for writ of mandamus.
210223f.p05     /s/ Bill Pedersen, III
                BILL PEDERSEN, III
                JUSTICE




              –2–